                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA


SAMUEL UNTERBERG,                       :

                  Plaintiff             :

          v.                            :        3:CV-20-410

JUSTIN MAGLUILO, et al.,                :       (Judge Mannion)

                  Defendants           :

                                  ORDER


      Presently before the court is the March 25, 2021 appeal filed by

defendants Justin Magluilo and Justin Swartz (“PSP Defendants”), of Chief

Magistrate Judge Mehalchick’s March 11, 2021 Order regarding their

discovery requests served on plaintiff Samuel Unterberg pursuant to Local

Rule 72.2, M.D. Pa. (Doc. 49). PSP Defendants filed a brief in support of

their appeal. (Doc. 50). Plaintiff filed his brief in opposition to the appeal.

(Doc. 51). PSP Defendants filed their reply brief, (Doc. 52), and submitted

Exhibits. Based on the following, PSP Defendants’ appeal is DENIED as to

PSP Defendants’’ discovery requests for plaintiff’s employment records,

and DENIED AS MOOT as to plaintiff’s criminal record.



                                            1
     Initially, since the court has stated the procedural and factual

backgrounds of this case in its recent March 24, 2021 Memorandum, they

are not repeated herein. (Doc. 47).

     At issue are PSP Defendants’ discovery requests for plaintiff’s

employment and earnings history, and plaintiff’s criminal history.

Specifically, PSP Defendants served plaintiff with a set of requests for the

production of documents (“RFPs”) and interrogatories on January 4, 2021.

(Docs. 40-1 and 40-2). Regarding the instant appeal, the relevant requests

are as follows: requests for (i) Plaintiff’s employment and earnings history

(RFPs 1 and 2, Interrogatories 1, 2, 7 and 8) and (ii) Plaintiff’s criminal

history (RFP 13 and Interrogatory 5). Plaintiff objected to these requests.

      After conducting oral argument, Judge Mehalchick issued an Order

on March 11, 2021, sustaining plaintiff’s objections to the above requests

made upon him by PSP Defendants. (Doc. 46).

     Since Judge Mehalchick’s Order pertained to a non-dispositive

discovery issues, the matter is reviewed under the “clearly erroneous or

contrary to law” standard. See 28 U.S.C. §636(b)(1)(B). As the court in

Dobson v. Milton Hershey Sch., 434 F.Supp.3d 224, 230-31 (M.D. Pa.

2020), explained:

                                        2
      Federal Rule of Civil Procedure 72 provides that “[w]hen a pretrial
      matter not dispositive of a party’s claim or defense is referred to a
      magistrate judge to hear and decide .... The district judge in the case
      must consider timely objections and modify or set aside any part of
      the order that is clearly erroneous or is contrary to law.” Fed.R.Civ.P.
      72(a). “Under [28 U.S.C. §636(b)(1)(A) and Rule 72], the district court
      is bound by the clearly erroneous rule in reviewing questions of fact,
      and it is not permitted to receive further evidence.” In re Gabapentin
      Patent Litig., 312 F.Supp.2d 653, 661 (D. N.J. 2004) (citing Haines v.
      Liggett Group, Inc., 975 F.2d 81, 91 (3d Cir. 1992)). “A finding is
      clearly erroneous when although there is evidence to support it, the
      reviewing court on the entire evidence is left with the definite and firm
      conviction that a mistake has been committed.” Id. (internal quotation
      marks omitted). “[T]he phrase ‘contrary to law’ indicates plenary
      review as to matters of law.” Id. [See also Alarmax Distribs., Inc. v.
      Honeywell Int’l Inc., 2015 WL 12756857, at *1 (W.D. Pa. Nov. 24,
      2015) (“A finding is contrary to law if the magistrate judge has
      misinterpreted or misapplied applicable law.” (citation omitted))].
      The court will deny PSP Defendants’ appeal as to their requests for

plaintiff’s employment and earnings history, and will deny as moot their

appeal as to their requests for plaintiff’s criminal history since their counsel

has now obtained this information on his own.

      No doubt that under Fed.R.Civ.P. 26(b)(1) discovery is broad. See

Robert D. Mabe, Inc. v. Optum Rx, 2020 WL 4334976, at *1 (M.D. Pa. July

28, 2020) (“Because Rule 26(b)(1) provides for a broad scope of discovery,

courts often apply liberal treatment to discovery rules.”). Further, “[t]he

scope and conduct of discovery are within the sound discretion of the trial

court.” Id.

                                          3
      PSP Defendants argue in their brief, (Doc. 50 at 5-7), their requests

for plaintiff’s employment and earnings history are relevant to their defense

in this case. Further, PSP Defendants point out in their reply brief, (Doc. 52

at 3-4), that “Plaintiff testified during his criminal trial that he had fourteen

years of mechanical expertise working on diesel engines and that it is was

therefore reasonable for Plaintiff to have removed the turbo from the truck

on Syracuse’s property and brought to his home garage to perform repairs.”

(citing Doc. 9-2 at 121-131). PSP Defendants also point out that plaintiff

testified at his criminal trial that “I have no intentions of stealing a turbo” and,

that “I have three of them sitting in my garage.” (Doc. 52 at 5) (citing Doc.

9-2 at 129 -130).

      Thus, Defendants contend that since plaintiff alleges in his complaint

that he is “a self-taught diesel mechanic” and that he was lawfully

performing repairs on the Ford F-350 diesel truck parked at Syracuse’s

property when he removed the turbo and took it to his home garage, he has

placed his employment at issue and they are entitled to discover if plaintiff

was actually employed and earned income as a mechanic. Also, PSP

Defendants contend that plaintiff’s employment and earnings history is

relevant to his intent and motive in removing the turbo from Syracuse’s

                                            4
property since he alleges that he did not intend to steal the turbo and only

sought to repair it.

      Since PSP Defendants filed the appeal at issue, “[they] must clear a

high hurdle to compel this court to overturn a magistrate judge’s decision of

a non-dispositive pretrial matter.” Nothstein v. USA Cycling, 337 F.R.D. 375,

384 (E.D. Pa. 2020). Further, “[t]he appealing party bears the burden of

demonstrating that the magistrate [judge’s] finding of fact is clearly

erroneous or that her conclusion of law is contrary to law.” Id. (citation

omitted).

      Notwithstanding how this court may have ruled on plaintiff’s objections

to PSP Defendants’ discovery requests for plaintiff’s employment and

earnings history, the court finds that defendants have not met their burden

and have not shown that Judge Mehalchick’s findings of fact are clearly

erroneous or that her conclusions of law are contrary to law. Judge

Mehalchick heard extensive oral argument on the instant discovery disputes

before issuing her Order. (Doc. 45). As plaintiff indicates, the information

PSP Defendants seek relating to his employment and earnings history

could have been found as irrelevant since he is not seeking economic




                                        5
damages based on past or future earnings. Additionally, as plaintiff explains

in his brief, (Doc. 51 at 8):

      Whether [he] earned money as a diesel mechanic or, like numerous
      young Americans, was a driveway taught tinkerer and mechanic, does
      not reflect on his credibility or veracity. Defendants are free to inquire
      of [plaintiff] during his deposition [and at trial] about his allegation that
      he is a “self-taught diesel mechanic,” but his tax returns and similar
      information is simply not relevant to that inquiry or to his veracity.

      Moreover, although PSP Defendants contend that plaintiff’s financial

documents are relevant to establish plaintiff’s intent and motive in removing

from the truck the turbo he was allegedly repairing, plaintiff maintains that

nothing in his tax or wage documents shed any light on his intent or motive,

and that this information is not relevant to any issues and does not relate to

any legitimate defense defendants may have in this case. Further, the court

notes that PSP Defendants have now filed their answer to the complaint

and asserted five affirmative defenses. (Doc. 56).

      Thus, the court finds that PSP Defendants have failed to meet their

burden of “clearly erroneous” or “contrary to law” with respect to Judge

Mehalchick’s Order sustaining plaintiff’s objections to their requests for




                                           6
plaintiff’s documents relating to his employment and earnings history, and

will deny their appeal on this ruling. 1

      Next, PSP Defendants argue that that plaintiff’s criminal history is

relevant since “[i]f Plaintiff engaged in other unlawful acts related to the theft

of motor vehicles or auto parts then the circumstances of those other acts

may be relevant to Plaintiff’s ‘motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident’ in removing

the turbo from Syracuse’s property in this case.” Defendants cite to

Fed.R.Evid. 404(b)(2) to support their contention.

      Rule 404(b) permits the admission of evidence of prior crimes or bad

acts if they are offered for an acceptable purpose, such as “proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident”. However, the court finds that PSP Defendants’

requests for information related to plaintiff’s criminal history no longer

appears to be at issue.

      Counsel for PSP Defendants has now obtained, on his own,

documents regarding a subsequent arrest of plaintiff which he contends


      1   This determination does not preclude counsel from questioning the
plaintiff concerning these matters at trial.
                                           7
was “in connection with another incident in which Plaintiff admitted to being

in possession of a stolen motorcycle and was present at an unlicensed

garage in which multiple other motorcycles were dissembled and in pieces.”

(Doc. 52 at 2, Doc. 52-1). Thus, PSP Defendants’ discovery requests

related to plaintiff’s criminal history appear to now be moot, and will be

denied as such.

      Finally, on April 1, 2021, counsel for plaintiff filed a letter request with

the court to conduct a status conference with counsel about perceived

“disparagement[s]” of him in the filings of counsel for PSP Defendants and

alleged personal attacks impugning his integrity. (Doc. 53). The court will

deny the request for a status conference. The court has reviewed the filings

of the parties and, both counsel are reminded to choose their words

carefully and to focus their arguments on the relevant facts and issues as

opposed to making ad hominem attacks on opposing counsel.

      Accordingly, PSP Defendants’ appeal of Judge Mehalchick’s March

11, 2021 discovery Order, (Doc. 49), is DENIED with respect to plaintiff’s

employment and earnings history, (RFPs 1 and 2, Interrogatories 1, 2, 7

and 8). PSP Defendants’ appeal, (Doc. 49), is DENIED AS MOOT with




                                           8
respect to plaintiff’s criminal history, (RFP 13 and Interrogatory 5). Plaintiff

Counsel’s request for a status conference, (Doc. 53), is DENIED.




                                           s/ Malachy E. Mannion
                                           Malachy E. Mannion
                                           United States District Judge

Dated: May 25, 2021
20-410-08




                                          9
